NO. 12-21-00219-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

DONTE JIJUAN HOUSTON,                             §      APPEAL FROM THE 349TH
APPELLANT

V.                                                §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §      HOUSTON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       On November 22, 2021, Donte Jijuan Houston, acting pro se, filed a notice of appeal
from a judgment nisi dated July 12, 2021. On December 6, this Court notified Houston that his
notice of appeal does not show the jurisdiction of this Court, i.e., there was no notice of appeal
filed within the time allowed by the rules of appellate procedure and no timely motion for an
extension of time to file the notice of appeal. See TEX. R. APP. P. 26.1, 26.3. We informed
Houston that his appeal would be dismissed unless the information was amended on or before
December 16 to show this Court’s jurisdiction. This Court received no response from Houston.
       A notice of appeal must be filed within thirty days after the judgment is signed or within
ninety days after the judgment is signed if any party timely files a motion for new trial. TEX. R.
APP. P. 26.1. A motion to extend the time for filing a notice of appeal must be filed within
fifteen days after the deadline for filing the notice of appeal. TEX. R. APP. P. 26.3. Here, there is
no indication that Houston filed a timely motion for new trial; thus, his notice of appeal was due
on or before August 11, 2021, and any motion for extension of time was due on or before August
26. Houston filed his notice of appeal on November 22, long after expiration of the time for
filing a notice of appeal or seeking an extension of time to file the notice of appeal. Accordingly,
because this Court is not authorized to extend the time for perfecting an appeal except as
provided by the Texas Rules of Appellate Procedure, we dismiss the appeal for want of
jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered January 5, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          JANUARY 5, 2022


                                        NO. 12-21-00219-CV


                                  DONTE JIJUAN HOUSTON,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                          Appellee


                               Appeal from the 349th District Court
                         of Houston County, Texas (Tr.Ct.No. 21-0116)

                   THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                   It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.